— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 24, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the prosecution failed to establish his guilt beyond a reasonable doubt because it relied primarily upon fingerprint evidence. The trial evidence established that the defendant’s fingerprints were found on an envelope in a private rear office near the safe which had just been rifled through. Although the store employee who was forced at gunpoint to open the safe was unable to identify the defendant, he testified that the robber took a white envelope from a drawer in the safe and dumped out the money. The employee further identified the envelope, which was imprinted with the company name, and had the defendant’s fingerprints on it, to be of the same type as would be found in the safe. There was no indication that the defendant’s fingerprints could have been placed on the envelope innocently. In addition to the evidence of the fingerprints, the physical description given by the employee to the police immediately following the incident was almost identical to the defendant’s physical characteristics.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.